Citation Nr: 1032314	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in November 2007, a statement of the case was issued in 
July 2008, and a substantive appeal was received in August 2008.  
The Veteran testified at a Board hearing in May 2010; the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Board hearing, the Veteran testified that he sought 
treatment for hearing loss with Dr. Wolfe in Louisville, 
Kentucky, approximately a year after separation from service, 
thus in approximately 1969 or 1970.  The Veteran did not indicate 
whether he had attempted to obtain such records, or whether such 
records would be available.  VA should make an attempt to obtain 
such records from Dr. Wolfe.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2009).

In September 2007, the Veteran underwent a VA audiological 
examination.  The examiner opined that it is less likely than not 
that the Veteran's hearing loss is due to military noise exposure 
in light of his service treatment records which indicated normal 
hearing on separation, but then questioned the validity of the 
separation examination results.  Such negative etiological 
opinion is insufficient as the supporting rationale is questioned 
by the examiner.  The examiner was unable to offer an opinion 
without resorting to mere speculation; however, did not provide 
an explanation as to the inability to formulate an opinion.  In 
light of the inadequate examination, the Veteran should be 
afforded another VA examination to assess the nature and etiology 
of his claimed hearing loss and tinnitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veteran to obtain the full 
name, address, and dates of treatment 
pertaining to Dr. Wolfe. 

2.	After obtaining an appropriate release, 
attempt to obtain the Veteran's treatment 
records from Dr. Wolfe.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.	AFTER the above development is completed, 
the Veteran should be scheduled for a VA 
audiometric examination to ascertain 
whether he currently suffers from bilateral 
hearing loss disability, as defined by 38 
C.F.R. § 3.385, and the etiology of any 
bilateral hearing loss and tinnitus 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  If the Veteran 
suffers from bilateral hearing loss as 
defined by 38 C.F.R. § 3.385, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50 percent 
or higher degree of probability) that 
bilateral hearing loss is related to the 
Veteran's period of service, to include in-
service noise exposure.  If the Veteran 
suffers from tinnitus, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that tinnitus 
is related to the Veteran's period of 
service, to include in-service noise 
exposure.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  However, if the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
The examiner should reconcile any opinion 
with the service treatment records, lay 
statements of noise exposure in-service and 
post-service, lay statements pertaining to 
hearing loss and tinnitus symptomatology, 
and any post-service medical findings of 
bilateral hearing loss and tinnitus.

4.	After completion of the above, the RO 
should review the expanded record and 
determine if either of the benefits sought 
can be granted.  If either benefit sought 
is not granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


